DETAILED ACTION
This office action is in response to the application filed June 8, 2021 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification should be amended to provide proper antecedent basis for all claim limitations including at least “a third portion,” “the second and third portion being convergent with one another,” “a distal end at the at least one of the second portion and third portion,” and “underfoot surface.” 
The disclosure is objected to because of the following informalities: Examiner respectfully notes that the specification recites “a first portion” and “a second portion” of the support member, however the first and second portions disclosed in the specification do not appear to correspond with the first and second portions as recited in the claims. While it is suspected that the first and second portions recited in the claims do not constitute new matter and are likely supported by the drawings as originally filed, Examiner respectfully asserts that having first and second portions disclosed in the specification that do not correspond with claimed first and second portions may cause confusion for the public.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 8,578,632 Bell et al.
To claim 1, Bell discloses an article of footwear (1100) (see Figures 13-18; col. 17, line 60 – col. 22, line 36) comprising:
an upper (1122); and
a support member (1110) including a first portion extending from a medial side of the upper to a lateral side of the upper (annotated Figure 13, see below), a second portion extending from the first portion onto the upper at the medial side (annotated Figure 13), and a third portion extending from the first portion onto the upper at the lateral side (annotated Figure 13), the second portion and the third portion being convergent with one another (annotated Figure 13; the designated second and third portions can properly be considered to be “convergent” because they each extend downwardly alongside their respective adjacent first portions towards one another; Examiner notes that the term “convergent” is defined as “tending to move toward one point or to approach each other;” Examiner respectfully notes that the term “convergent” is not defined in the specification; Examiner further respectfully notes that the term “portion” is very broad).

    PNG
    media_image1.png
    902
    662
    media_image1.png
    Greyscale

To claim 2, Bell further discloses an article of footwear wherein at least one of the second portion and the third portion opposes the first portion to define an opening between the first portion and the at least one of the second portion and the third portion (annotated Figure 13).

To claim 3, Bell further discloses an article of footwear wherein the upper is disposed within the opening (see Figures 13-18 and annotated Figure 13).

To claim 4, Bell further discloses an article of footwear wherein the support member is formed from a material having a higher rigidity than a material forming the upper (col. 3, lines 27-32; col. 18, lines 7-11; col. 18, line 59 – col. 19, line 14).

To claim 5, Bell further discloses an article of footwear wherein the support member is disposed in a forefoot region of the upper (see Figures 13-18 and annotated Figure 13).

To claim 6, Bell further discloses an article of footwear wherein the support member defines a first gap extending along the first portion (annotated Figure 13).

To claim 7, Bell further discloses an article of footwear wherein the first gap extends into at least one of the second portion and the third portion (annotated Figure 13).

To claim 8, Bell further discloses an article of footwear wherein the first gap tapers to a distal end at the at least one of the second portion and the third portion (annotated Figure 13).

To claim 9, Bell further discloses an article of footwear wherein the support member defines a second gap extending along the first portion, the second gap being spaced apart from the first gap in a direction extending along a longitudinal axis of the article of footwear (annotated Figure 13).

To claim 10, Bell further discloses an article of footwear wherein the second gap extends into at least one of the second portion and the third portion (annotated Figure 13).

To claim 11, Bell discloses an article of footwear (1100) (see Figures 13-18; col. 17, line 60 – col. 22, line 36) comprising:
an upper (1122); and
a support member (1110) including a first portion extending from a medial side of the upper to a lateral side of the upper (annotated Figure 13), a second portion extending from the first portion onto the upper at the medial side (annotated Figure 13), and a third portion extending from the first portion onto the upper at the lateral side (annotated Figure 13), the second portion and the third portion extending toward one another over a forefoot portion of the upper (annotated Figure 13; each of the second and third portions extend downwardly alongside their respective adjacent first portions toward one another; Examiner respectfully notes that the term “portion” is very broad).

To claim 12, Bell further discloses an article of footwear wherein at least one of the second portion and the third portion opposes the first portion to define an opening between the first portion and the at least one of the second portion and the third portion (annotated Figure 13).

To claim 13, Bell further discloses an article of footwear wherein the upper is disposed within the opening (see Figures 13-18 and annotated Figure 13).

To claim 14, Bell further discloses an article of footwear wherein the support member is formed from a material having a higher rigidity than a material forming the upper (col. 3, lines 27-32; col. 18, lines 7-11; col. 18, line 59 – col. 19, line 14).

To claim 15, Bell further discloses an article of footwear wherein the first portion extends along an underfoot surface of the article of footwear (annotated Figure 13).

To claim 16, Bell further discloses an article of footwear wherein the support member defines a first gap extending along the first portion (annotated Figure 13).

To claim 17, Bell further discloses an article of footwear wherein the first gap extends into at least one of the second portion and the third portion (annotated Figure 13).

To claim 18, Bell further discloses an article of footwear wherein the first gap tapers to a distal end at the at least one of the second portion and the third portion (annotated Figure 13).

To claim 19, Bell further discloses an article of footwear wherein the support member defines a second gap extending along the first portion, the second gap being spaced apart from the first gap in a direction extending along a longitudinal axis of the article of footwear (annotated Figure 13).

To claim 20, Bell further discloses an article of footwear wherein the second gap extends into at least one of the second portion and the third portion (annotated Figure 13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732